    Case Electronically Filed by Superior Court of California, County of Orange, 05/27/2021 04:56:32 PM.
          8:21-cv-01192-JLS-KES
30-2021-01203056-CU-OE-CJC      - ROA # 2 Document      1-3 FiledClerk
                                          - DAVID H. YAMASAKI,      07/09/21      Page
                                                                          of the Court By1Katie
                                                                                           of 19   Page
                                                                                                Trent,    ID Clerk.
                                                                                                       Deputy #:50




  1   Chris M. Heikaus Weaver, Bar No. 231907
      Darren J. Campbell, Bar No. 223088
  2   Aitken Campbell Heikaus Weaver, LLP
  3   2030 Main St., Suite 1300
      Irvine, California 92614
  4   Telephone: (949) 236-4626
      Facsimile: (949) 608-1562
  5
      Attorneys for Plaintiff
  6   ERIC KATSOV
  7
  8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                        COUNTY OF ORANGE
  9
10     ERIC KATSOV, an individual,               )          Case No.
                                                 )
11                     Plaintiff,                )              COMPLAINT AND DEMAND FOR JURY
                                                 )                          TRIAL
12     v.                                        )
                                                 )          1. NATIONAL ORIGIN/RACE-BASED
13                                                             DISCRIMINATION (GOVT CODE §§ 12940
       NEOGENOMICS LABORATORIES, INC., )
14     a Florida Corporation; and DOES 1 through )             ET SEQ);
       150, inclusive,                           )          2. FAILURE TO PREVENT DISCRIMINATION
15                                               )             (GOVT CODE§§ 12940 ET SEQ);
                       Defendants.               )          3. RETALIATION FOR MAKING PROTECTED
16                                               )             COMPLAINTS (GOVT CODE §§ 12940 ET
                                                 )             SEQ);
17
                                                 )          4. WRONGFUL TERMINATION IN
18                                               )             VIOLATION OF PUBLIC POLICY; and
                                                 )          5. UNFAIR COMPETITION (BUSINESS &
19     ___________________________________ )                   PROFESSIONS CODE §§ 17200 ET SEQ).
20
                                                                          Assigned for All Purposes
21
22
23
24
25
26
27
28

                                                    1
                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                          5
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 2 of 19 Page ID #:51




 1                                            GENERAL ALLEGATIONS

 2    1.      At all times material to this Complaint, Plaintiff Eric Katsov was a resident of Orange County,

 3    California (hereinafter “Plaintiff”).

 4    2.      At all times material to this Complaint, Defendant Neogenomics Laboratories, Inc. is a Florida

 5    Corporation with its principal place of business in Orange County, California (hereinafter “NGL”).

 6    3.      Plaintiff is informed and believes, and thereon alleges, that Defendants, and each of them, including

 7    those designated herein as DOES 1 through 150, inclusive, are responsible in some manner for the

 8    occurrences and happenings, as well as such acts and omissions as are more fully alleged herein, and that

 9    Plaintiff’s injuries, damages and losses, as alleged below, were and are the direct and proximate result of the

10    actions or omissions of said Defendants.

11    4.      Furthermore, each of the Defendants are sued as the principals, agents, partners, servants,

12    employees, officers, directors, subsidiaries, corporate affiliates, alter egos, conspirators and co-conspirators,

13    joint ventures of each of the remaining Defendants. Each of the Defendants were acting within the course,

14    scope and authority of such relationship, and with the knowledge, consent, approval or ratification of the

15    remaining Defendants.

16    5.      Does 1 through 150 are sued under the fictitious names pursuant to the Code of Civil Procedure

17    section 474. Plaintiff is informed and believes and on that basis alleges, that each Defendant sued under

18    such fictitious names is in some manner responsible for the wrongs and damages as alleged below, and in

19    so acting was functioning as the agent, servant, partner and employee of the other Defendants and in doing

20    the actions mentioned below was acting within the course and scope of his or her authority as such agent,

21    servant, partner, and employee with the permission and consent of the other Defendants.

22    6.      Eric Katsov has over 25 years of software development experience. Recognizing his skill, NGL

23    hired Mr. Katsov in July, 2019. Shortly after hiring Mr. Katsov, he was placed on a project to deliver a

24    stage 1 prototype of a new NGL website. Mr. Katsov was the only Caucasian assigned to the project. In

25    fact, the entire software development team is Indian. The software team was led by Davinder Singh. Eric

26    and Sethuraman Balasubramanian (also a new hire) worked for two months writing code and developed a

27    fully functional prototype of the website.

28    7.      In November 2019, Davinder received funding for stage 2 of the website. For reasons that cannot

                                                    2
                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                         6
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 3 of 19 Page ID #:52




 1    be justified, Mr. Katsov was removed from the lead developer position and assigned a minor role in the

 2    stage 2 coding of the website. Radha Naraynan was assigned the lead developer role; despite the fact he did

 3    not write a single line of code in stage 1 and has not performed any software programming in the last 5

 4    years. Additionally, Davinder brought on 10 new Indian software engineers for the project. Thus the

 5    project consisted of 15 Indians and 1 Caucasian.

 6    8.         Not surprisingly after two months of coding, stage 2 of the project was fraught with gross

 7    mismanagement and missed deadlines. Feeling the pressure to deliver on stage 2, Davinder singled out Mr.

 8    Katsov for the project failures, set unrealistic deadlines for Mr. Katsov to fix the “teams” errors and

 9    instructed other team members to not collaborate with Mr. Katsov. Mr. Katsov was placed on an island so

10    to speak and forced to rescue stage 2. In fact, on April 24, 2020 Mr. Katsov was threatened by Mr. Singh

11    that if he did not fix all the errors in the website by May 1, 2020 he would be terminated. Being left with no

12    choice based on the actions of his direct supervisors, Mr. Katsov reached out to Human Resources manager

13    Erin Scott to complain about the race discrimination he was experiencing in the software development

14    department.

15    9.         Approximately three weeks after Mr. Katsov complained about being discriminated against based

16    on his race, he was informed by human resources that their investigation found nothing to substantiate Mr.

17    Katsov’s claims. One month after the completion of NGL’s “investigation,” Mr. Katsov was removed from

18    the core website project all together. Mr. Katsov was removed from daily meetings. Mr. Katsov was

19    removed from the email list regarding the website project.

20    10.        Mr. Katsov was assigned a new project to write software that would test all the code written by the

21    other 10+ software engineers over the last 6-months period with a deadline set in 2 weeks; a completely

22    unrealistic deadline. While Mr. Katsov was performing his tasks, the rest of the 10+ programmer team was

23    constantly modifying their code which caused Mr. Katsov to chase a moving target and rewrite his software

24    as well.

25    11.        While Mr. Katsov was still working on his project, he was suddenly assigned another very large

26    engineering project that had a two-week deadline. The new project had six individual assignments with one

27    assignment involving over one-thousand lines of code created by a seemingly incompetent software

28    engineer. Mr. Katsov, facing obvious failure with a two-week deadline, was left with no choice but to send

                                                      3
                               COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                         7
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 4 of 19 Page ID #:53




 1    an e-mail complaining about the obvious retaliation he was experiencing due to making a discrimination

 2    claim. Erin Scott acknowledged receiving his complaint, and attempted to brush it under the rug by

 3    claiming his original complaint had been “investigated” so why are you bringing it up again? Mr. Katsov’s

 4    complaint was clearly for retaliation. Mr. Katsov’s email to Ms. Scott listed out six examples of retaliation

 5    he had experienced. Plaintiff didn’t hear from anyone at NGL for two months. Finally in January, 2021 he

 6    received correspondence from human resources stating their investigation found no evidence of retaliation

 7    and even went as far as to lie by stating Mr. Katsov voluntarily stepped out of meetings. One week after

 8    NGL completed its investigation Mr. Katsov was terminated. No other software developers were

 9    terminated by NGL.

10                               EXHAUSTION OF ADMINISTRATIVE REMEDIES.

11    12.     On or about May 19, 2021, Plaintiff had a complaint filed against Defendants with California’s

12    Department of Fair Employment and Housing (“DFEH”) alleging multiple violations of California’s Fair

13    Employment and Housing Act (“FEHA”). Plaintiff immediately received a Right To Sue letter from the

14    DFEH, which is attached as Exhibit A.

15                                           FIRST CAUSE OF ACTION

16          NATIONAL ORIGIN/RACE-BASED DISCRIMINATION (GOVT CODE §§ 12940 ET SEQ)

17                                    (Against Defendant NGL and DOES 1-150)

18    13.     Plaintiff realleges and incorporates herein by reference each of the allegations set forth above as if

19    fully set forth herein.

20    14.     Defendant NGL has been Plaintiff’s employer since July, 2019.

21    15.     At all times material to this action, the Fair Employment & Housing Act (the “FEHA”), embodied

22    in Government Code section 12940 et seq., was in full force and effect. The FEHA prohibits discrimination

23    and harassment on the basis of race, national origin, and other protected characteristics. The FEHA also

24    requires employers to take all reasonable steps to prevent unlawful discrimination and harassment in the

25    workplace.

26    16.     Plaintiff believes, and thereon alleges, that Defendant NGL is a qualified employer subject to the

27    requirements of the FEHA.

28    17.     Throughout Plaintiff’s employment, Plaintiff was subjected to an unwanted, discriminatory, hostile

                                                       4
                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                         8
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 5 of 19 Page ID #:54




 1    work environment on the basis of his Caucasian race and non-Indian national origin. Throughout his

 2    employment, including the last year of employment, Plaintiff was subjected to discriminatory conduct by

 3    his managers, including but not limited micro-managing and scrutinizing Plaintiff’s work, removing

 4    Plaintiff from key projects and meetings, re-assigning Plaintiff’s work to non-Caucasian, Indian employees,

 5    and assigning Plaintiff’s projects with unrealistic timelines. His non-Caucasian, Indian co-workers were not

 6    subjected to the same scrutiny and micro-management that Plaintiff was subjected to. All of these acts

 7    were in an effort to harass, discriminate against, and intimidate Plaintiff. Ultimately, Plaintiff was

 8    terminated based on his race and national origin.

 9    18.     Plaintiff believes and thereon alleges that any claims of misconduct or performance issues as a basis

10    for any disciplinary actions against Plaintiff are pretextual and meant to disguise the discriminatory reasons

11    for his treatment.

12    19.     As a direct and proximate cause of Defendants’ unlawful discriminatory harassment of Plaintiff, he

13    has suffered and continues to suffer general, compensatory, and special damages, including lost wages and

14    benefits, future loss of wages and benefits, and emotional distress in an amount that will be ascertained

15    according to proof at trial.

16    20.     Moreover, Plaintiff is entitled to attorneys’ fees and costs for bringing suit alleging these violations.

17    Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees as a result of his FEHA

18    claims against Defendants. Plaintiff is presently unaware of the precise amount of these expenses and fees,

19    but seeks an award of attorneys’ fees and costs according to proof at trial.

20    21.     Defendants’ violation of the FEHA was willful and malicious and in conscious disregard of

21    Plaintiff’s rights with the intent to vex, injure and annoy him, such as to constitute oppression, fraud and/or

22    malice under California Civil Code section 3294. Defendants’ conduct, as described above, was carried out

23    by its officers, directors and or/managing agents, whose conduct was knowingly authorized and ratified by

24    the officers, directors and/or managing agents of Defendants. Accordingly, Plaintiff is entitled to punitive

25    damages in an amount appropriate to punish and make an example of Defendants.

26
27
28

                                                    5
                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                          9
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 6 of 19 Page ID #:55




 1                                          SECOND CAUSE OF ACTION

 2              FAILURE TO PREVENT DISCRIMINATION (GOVT CODE§§ 12940 ET SEQ.)

 3                                    (Against Defendant NGL and DOES 1-150)

 4    22.     Plaintiff realleges and incorporates herein by reference each of the allegations set forth above as if

 5    fully set forth herein.

 6    23.     At all times herein mentioned, the FEHA, embodied in Government Code section 12940, was in full

 7    force and effect. This Act requires that employers prevent discrimination in the workplace.

 8    24.     Plaintiff believes, and thereon alleges, that NGL is a qualified employer subject to the requirements

 9    of the FEHA.

10    25.     Defendants permitted, fostered, and engaged in discrimination against Plaintiff. Defendants have

11    actively engaged in discrimination against Plaintiff, including wrongfully terminating his employment. As

12    a result of Defendants’ failure to prevent discrimination, Plaintiff was discriminated against based on his

13    race. Plaintiff has suffered from stress and anxiety which has negatively impacted his physical and

14    emotional condition due to Defendants’ failure to prevent discrimination.

15    26.     Plaintiff believes and thereon alleges that any claims of misconduct or performance issues as

16    Defendants’ basis for any disciplinary actions against Plaintiff are pretextual and meant to disguise the

17    discriminatory reasons for his treatment.

18    27.     As a direct and proximate cause of the discrimination, Plaintiff has suffered and continues to suffer

19    general, compensatory, and special damages, including lost wages and benefits, future loss of wages and

20    benefits, and emotional distress and physical illness in an amount unknown, but according to proof at trial.

21    28.     Moreover, Plaintiff is entitled to attorneys’ fees and costs for bringing suit alleging these violations.

22    Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees as a result of his FEHA

23    claims against Defendants, and each of them. Plaintiff is presently unaware of the precise amount of these

24    expenses and fees, but seeks an award of attorneys’ fees and costs according to proof at trial.

25    29.     Based on Defendants, and their course of conduct, which was willful, malicious, knowing,

26    intentional, and in conscious disregard for Plaintiff’s rights and safety, Plaintiff seeks an award of punitive

27    and exemplary damages in an amount according to proof at trial to punish Defendants, and the other

28    defendants and deter similar conduct in the future.

                                                       6
                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                        10
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 7 of 19 Page ID #:56




 1                                            THIRD CAUSE OF ACTION

 2    RETALIATION FOR MAKING PROTECTED COMPLAINTS (GOVT CODE §§ 12940 ET SEQ)

 3                                     (Against Defendant NGL and DOES 1-150)

 4    30.     Plaintiff realleges and incorporates herein by reference each of the allegations set forth above as if

 5    fully set forth herein.

 6    31.     At all times herein mentioned, the FEHA, embodied in Government Code section 12940 was in full

 7    force and effect. This Acts prohibits employers from retaliating against employees who make protected

 8    complaints, including complaints regarding race discrimination.

 9    32.     Plaintiff believes and thereon alleges that Defendants are qualified employers subject to the

10    requirements of the FEHA.

11    33.     As discussed above, Defendants retaliated against Plaintiff by terminating Plaintiff from his

12    employment after Plaintiff made complaints that Defendants was discriminating against Plaintiff on the

13    basis of his race or national origin.

14    34.     Plaintiff believes and thereon alleges that any claims of performance issues as Defendants’ basis for

15    retaliating against him are pretextual and meant to disguise the retaliatory reasons for his treatment.

16    35.     As a direct and proximate cause of Defendants’ retaliation against Plaintiff, Plaintiff has suffered

17    and continues to suffer general, compensatory, and special damages, including lost wages and benefits,

18    future loss of wages and benefits, and emotional distress and physical illness in an amount unknown, but

19    according to proof at trial.

20    36.     Moreover, Plaintiff is entitled to attorneys’ fees and costs for bringing suit alleging these violations.

21    Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees as a result of his FEHA

22    claims against NGL, and the other defendants. Plaintiff is presently unaware of the precise amount of these

23    expenses and fees, but seeks an award of attorneys’ fees and costs according to proof at trial.

24    37.     Defendants’ violation of the FEHA was willful and malicious and in conscious disregard of

25    Plaintiff’s rights with the intent to vex, injure and annoy him, such as to constitute oppression, fraud and/or

26    malice under California Civil Code section 3294. Defendants’ conduct, as described above, was carried out

27    by its officers, directors and or/managing agents, whose conduct was knowingly authorized and ratified by

28    the officers, directors and/or managing agents of Defendants. Accordingly, Plaintiff is entitled to punitive

                                                       7
                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                        11
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 8 of 19 Page ID #:57




 1    damages in an amount appropriate to punish and make an example of Defendants.

 2                                          FOURTH CAUSE OF ACTION

 3                   WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

 4                                   (Against Defendant NGL and DOES 1-150)

 5    38.     Plaintiff realleges and incorporates herein by reference each of the allegations set forth above as if

 6    fully set forth herein.

 7    39.     At all times material to this Complaint, the FEHA, embodied in Government Code section 12940

 8    et seq. was in full force and effect. FEHA prohibits discrimination on the basis of race or national origin

 9    and prohibits retaliation against employees who engage in protected activity.

10    40.     On or about February 1, 2021, Defendants violated public policy by acting arbitrarily and

11    capriciously and terminating Plaintiff in violation of Plaintiff’s rights under the FEHA.

12    41.     Defendants terminated Plaintiff on the basis of his race, and because he had engaged in protected

13    activity.

14    42.     As a direct and proximate result of Defendants’ wrongful termination of Plaintiff in violation of

15    public policy, Plaintiff has sustained, and continues to sustain, damages in the form of lost income and

16    emotional distress in an amount to be ascertained according to proof at trial.

17    43.     Defendants’ wrongful termination of Plaintiff in violation of public policy was willful and

18    malicious and in conscious disregard of Plaintiff’s rights with the intent to vex, injure and annoy him, such

19    as to constitute oppression, fraud and/or malice under California Civil Code section 3294. Defendants’

20    conduct, as described above, was carried out by its officers, directors and or/managing agents, whose

21    conduct was knowingly authorized and ratified by the officers, directors and/or managing agents of

22    Defendants. Accordingly, Plaintiff is entitled to punitive damages in an amount appropriate to punish and

23    make an example of Defendants.

24                                           FIFTH CAUSE OF ACTION

25           UNFAIR COMPETITION (BUSINESS & PROFESSIONS CODE §§ 17200 ET SEQ)

26                                   (Against Defendant NGL and DOES 1-150)

27    44.     Plaintiff realleges and incorporates herein by reference each of the allegations set forth above as if

28    fully set forth herein.

                                                       8
                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                       12
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 9 of 19 Page ID #:58




1     45.    Plaintiff believes and based thereon alleges that Defendants engaged in unlawful, unfair, and

2     fraudulent business practices as described herein, including but not limited to, engaging in acts of

3     discrimination, retaliation, and wrongful termination in violation of public policy.

4     46.    As a direct and proximate result of Defendants’ unlawful, unfair, and fraudulent business practices,

5     Plaintiff has lost money or property as described herein. Accordingly, Plaintiff seeks to enjoin Defendants,

6     and each of them, from further unlawful, unfair, and fraudulent business practices herein.

7     WHEREFORE, Plaintiff prays for judgment as follows:

8                1. General and compensatory damages including all lost wages, in a sum according to proof at

9                    time of trial;

10               2. Consequential and incidental damages in a sum according to proof at time of trial;

11               3. Damages for mental and emotional distress in a sum according to proof at time of trial;

12               4. General and special damages in a sum according to proof at time of trial;

13               5. Penalties in a sum according to proof at time of trial;

14               6. Payment of Plaintiff’s reasonable and actual attorney fees in a sum according to proof at

15                   time of trial;

16               7. For costs of suit herein incurred;

17               8. Injunctive relief;

18               9. Pre-judgment interest at the legal prevailing rate;

19               10. Punitive and exemplary damages in a sum according to proof at time of trial;

20               11. Statutory penalties; and

21               12. For such other and further relief as the Court deems just and proper.

22               13. For such other and further relief as the Court deems just and proper.

23    Dated: May 27, 2021                    AITKEN CAMPBELL HEIKAUS WEAVER, LLP

24
25                                           By      ______________________________________
                                                     Chris M. Heikaus Weaver
26                                                   Attorney for Plaintiff
                                                     ERIC KATSOV
27
28

                                                   9
                            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                      13
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 10 of 19 Page ID #:59




1                                         DEMAND FOR JURY TRIAL

2            Plaintiff hereby demands trial of his claims by jury to the extent authorized by law.

3      Dated: May 27, 2021                 AITKEN CAMPBELL HEIKAUS WEAVER, LLP

4
5                                          By      ______________________________________
                                                   Chris M. Heikaus Weaver
6                                                  Attorney for Plaintiff
                                                   ERIC KATSOV
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                                                     14
     Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 11 of 19 Page ID #:60




 1
 2
 3
 4
 5
 6
 7
                                    Exhibit A
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              11
                        COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL EXHIBIT A
                                                                              15
Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 12 of 19 Page ID #:61
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  May 19, 2021

  Chris Weaver
  2030 Main Street Suite 1300
  Irvine, CA 92614

  RE:    Notice to Complainant’s Attorney
         DFEH Matter Number: 202105-13490307
         Right to Sue: KATSOV / NEOGENOMICS LABORATORIES, INC.

  Dear Chris Weaver:

  Attached is a copy of your complaint of discrimination filed with the Department of Fair
  Employment and Housing (DFEH) pursuant to the California Fair Employment and
  Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
  Notice of Case Closure and Right to Sue.

  Pursuant to Government Code section 12962, DFEH will not serve these
  documents on the employer. You must serve the complaint separately, to all named
  respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
  information regarding filing a private lawsuit in the State of California. A courtesy "Notice
  of Filing of Discrimination Complaint" is attached for your convenience.

  Be advised that the DFEH does not review or edit the complaint form to ensure that it
  meets procedural or statutory requirements.

  Sincerely,


  Department of Fair Employment and Housing




                                                                                             EXHIBIT A
                                                                                                 16
Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 13 of 19 Page ID #:62
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  May 19, 2021

  RE:    Notice of Filing of Discrimination Complaint
         DFEH Matter Number: 202105-13490307
         Right to Sue: KATSOV / NEOGENOMICS LABORATORIES, INC.

  To All Respondent(s):

  Enclosed is a copy of a complaint of discrimination that has been filed with the
  Department of Fair Employment and Housing (DFEH) in accordance with Government
  Code section 12960. This constitutes service of the complaint pursuant to Government
  Code section 12962. The complainant has requested an authorization to file a lawsuit. A
  copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

  This matter may qualify for DFEH’s Small Employer Family Leave Mediation pilot
  program. Under this program, established under Government Code section 12945.21,
  a small employer with 5 -19 employees, charged with violation of the California Family
  Rights Act, Government Code section 12945.2, has the right to participate in DFEH’s
  free voluntary mediation service. Under this program both the employee requesting an
  immediate right to sue and the employer charged with the violation may request that all
  parties participate in DFEH’s free voluntary mediation service. A request for mediation
  must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
  If mediation is requested, the employee is prohibited from filing a civil action until
  mediation is complete. The employee’s statute of limitations to file a civil action,
  including for all related claims not arising under section 12945.2, is tolled from DFEH’s
  receipt of a mediation request under section 12945.21 until mediation is complete. To
  request DFEH Small Employer Family Leave Mediation, email
  DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
  the Right to Sue notice.

  Please refer to the attached complaint for a list of all respondent(s) and their contact
  information.

  No response to DFEH is requested or required.

  Sincerely,


  Department of Fair Employment and Housing




                                                                                             EXHIBIT A
                                                                                                 17
Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 14 of 19 Page ID #:63
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  May 19, 2021

  ERIC KATSOV
  ,

  RE:    Notice of Case Closure and Right to Sue
         DFEH Matter Number: 202105-13490307
         Right to Sue: KATSOV / NEOGENOMICS LABORATORIES, INC.

  Dear ERIC KATSOV:

  This letter informs you that the above-referenced complaint filed with the Department of
  Fair Employment and Housing (DFEH) has been closed effective May 19, 2021
  because an immediate Right to Sue notice was requested.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  This matter may qualify for DFEH’s Small Employer Family Leave Mediation pilot
  program. Under this program, established under Government Code section 12945.21, a
  small employer with 5 -19 employees, charged with violation of the California Family
  Rights Act, Government Code section 12945.2, has the right to participate in DFEH’s
  free voluntary mediation service. Under this program both the employee requesting an
  immediate right to sue and the employer charged with the violation may request that all
  parties participate in DFEH’s free voluntary mediation service. A request for mediation
  must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
  and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
  action until mediation is complete. The employee’s statute of limitations to file a civil
  action, including for all related claims not arising under section 12945.2, is tolled from
  DFEH’s receipt of a mediation request under section 12945.21 until mediation is
  complete. To request DFEH Small Employer Family Leave Mediation, email
  DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
  the Right to Sue notice.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,




                                                                                             EXHIBIT A
                                                                                                 18
Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 15 of 19 Page ID #:64
        STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

        DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
        (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov




  Department of Fair Employment and Housing




                                                                                            EXHIBIT A
                                                                                                19
  Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 16 of 19 Page ID #:65




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    ERIC KATSOV                                                      DFEH No. 202105-13490307

 6                                  Complainant,
     vs.
 7
 8    NEOGENOMICS LABORATORIES, INC.
      ,
 9
                                    Respondents
10
11
12
     1. Respondent NEOGENOMICS LABORATORIES, INC. is an employer NEOGENOMICS
13   LABORATORIES, INC. subject to suit under the California Fair Employment and Housing Act
     (FEHA) (Gov. Code, § 12900 et seq.).
14
15
     2. Complainant ERIC KATSOV, resides in the City of , State of .
16
17 3. Complainant alleges that on or about January 27, 2021, respondent took the
   following adverse actions:
18
     Complainant was discriminated against because of complainant's race, national origin
19
     (includes language restrictions) and as a result of the discrimination was terminated, denied
20   work opportunities or assignments.

21 Complainant experienced retaliation because complainant reported or resisted any form
     of discrimination or harassment and as a result was terminated.
22
23 Additional Complaint Details: Eric Katsov has over 25 years of software development
     experience. Recognizing his skill, Neogenomics Laboratories, Inc. (hereinafter “NGL”) hired
24 Mr. Katsov in July 2019. Shortly after hiring Mr. Katsov, he was placed on a project to
     deliver a stage 1 prototype of a new NGL website. Mr. Katsov was the only Caucasian
25 assigned to the project. In fact, the entire software development team is Indian. The
     software team was led by Davinder Singh. Eric and Sethuraman Balasubramanian (also a
26
27                                                 -1-
                                  Complaint – DFEH No. 202105-13490307
28 Date Filed: May 19, 2021


                                                                                          EXHIBIT A
                                                                                              20
  Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 17 of 19 Page ID #:66




 1 new hire) worked for two months writing code and developed a fully functional prototype of
     the website.
 2
     In November 2019, Davinder received funding for stage 2 of the website. For reasons that
 3 cannot be justified, Mr. Katsov was removed from the lead developer position and assigned
     a minor role in the stage 2 coding of the website. Radha Naraynan was assigned the lead
 4 developer role; despite the fact he did not write a single line of code in stage 1 and has not
     performed any software programming in the last 5 years. Additionally, Davinder brought on
 5 10 new Indian software engineers for the project. Thus the project consisted of 15 Indians
     and 1 Caucasian.
 6
 7 Not surprisingly after two months of coding, stage 2 of the project was fraught with gross
     mismanagement and missed deadlines. Feeling the pressure to deliver on stage 2,
 8   Davinder singled out Mr. Katsov for the project failures, set unrealistic deadlines for Mr.
     Katsov to fix the “teams” errors and instructed other team members to not collaborate with
 9   Mr. Katsov. Mr. Katsov was placed on an island so to speak and forced to rescue stage 2.
     In fact, on April 24, 2020 Mr. Katsov was threatened by Mr. Singh that if he did not fix all the
10   errors in the website by May 1, 2020 he would be terminated. Being left with no choice
     based on the actions of his direct supervisors, Mr. Katsov reached out to Human Resources
11   manager Erin Scott to complain about the race discrimination he was experiencing in the
     software development department.
12
     Approximately three weeks after Mr. Katsov complained about being discriminated against
13 based on his race, he was informed by human resources that their investigation found
     nothing to substantiate his claims. One month after the completion of NGL’s “investigation,”
14 Mr. Katsov was removed from the core website project all together, removed from daily
     meetings, and removed from the email list regarding the website project.
15
16 Mr. Katsov was assigned a new project to write software that would test all the code written
     by the other 10+ software engineers over the last 6-months period with a deadline set in 2
17   weeks; a completely unrealistic deadline. While Mr. Katsov was performing his tasks, the
     rest of the 10+ programmer team was constantly modifying their code which caused Mr.
18   Katsov to chase a moving target and rewrite his software as well.

19 While Mr. Katsov was still working on his project, he was suddenly assigned another very
     large engineering project that had a two-week deadline. The new project had six individual
20 assignments with one assignment involving over one-thousand lines of code created by a
     seemingly incompetent software engineer. Mr. Katsov, facing obvious failure with a two-
21 week deadline, was left with no choice but to send an e-mail complaining about the obvious
     retaliation he was experiencing due to making a discrimination claim. Erin Scott
22 acknowledged receiving his complaint, and attempted to brush it under the rug by claiming
     his original complaint had been “investigated” so why are you bringing it up again? Mr.
23 Katsov’s complaint was clearly for retaliation. Mr. Katsov’s email to Ms. Scott listed out six
24 examples of retaliation he had experienced. Plaintiff didn’t hear from anyone at NGL for two
     months. Finally in January, 2021 he received correspondence from human resources
25   stating their investigation found no evidence of retaliation and even went as far as to lie by
     stating Mr. Katsov voluntarily stepped out of meetings. One week after NGL completed its
26
27                                                  -2-
                                   Complaint – DFEH No. 202105-13490307
28 Date Filed: May 19, 2021


                                                                                             EXHIBIT A
                                                                                                 21
  Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 18 of 19 Page ID #:67




 1 investigation Mr. Katsov was terminated. No other software developers were terminated by
     NGL.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               -3-
                                Complaint – DFEH No. 202105-13490307
28 Date Filed: May 19, 2021


                                                                                    EXHIBIT A
                                                                                        22
  Case 8:21-cv-01192-JLS-KES Document 1-3 Filed 07/09/21 Page 19 of 19 Page ID #:68




 1 VERIFICATION
 2 I, Chris M. Heikaus Weaver, am the Attorney in the above-entitled complaint. I have
   read the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On May 19, 2021, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                     Riverside, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                             -4-
                              Complaint – DFEH No. 202105-13490307
28 Date Filed: May 19, 2021


                                                                              EXHIBIT A
                                                                                  23
